Wright, J.,
concurring in part and dissenting in part. In my view this case has little public or general interest since it involves a “one of a kind” situation vis-a-vis the appellees and the city of Cincinnati which effectively resolved the controversy by purchasing appellee Lipson’s property. The facts in the case when viewed in toto as opposed to the precis form presented by the majority negate the possibility that this case can be treated as authority for anything aside from the broad propositions contained in the syllabus which are universally accepted law.
Thus, while I concur in the syllabus law promulgated in the majority opinion, I respectfully suggest that this appeal should have been dismissed as moot when appellees noticed this court that they were withdrawing from this appeal.